In a proceeding pursuant to CPLR article 78 inter alia to prohibit respondents from taking any actions to remove or demote petitioners, they appeal from a judgment of the Supreme Court, Kings County, dated October 7, 1975, which (1) granted respondents’ motion for summary judgment, (2) denied their cross motion for summary judgment and (3) dismissed the petition. Judgment affirmed, without costs or disbursements. Section 80 of the Civil Service Law, which was amended in 1972 (L 1972, ch 283, §§ 2-6) to provide that, upon the abolition or reduction of positions, the incumbents are to be discharged, suspended or demoted in the inverse order of permanent appointment to the classiñed service (rather than to the competitive class), is constitutional (see Koch v Yunich, 533 F2d 80). Martuscello, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur.